DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed December 21, 2021, have been noted; however, these arguments are moot in view of the new grounds of rejection discussed below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 8, 9, 10, 11, 13, 15, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Amino (US 2016/0322010, already of record, referred to herein as “Amino”) in view of Sullivan et al. (“Overview of the High Efficiency Video Coding (HEVC) Standard,” IEEE Transactions on Circuits and Systems for Video Technology, Vol. 22, No. 12, December 2021, pp. 1659-68, already of record, referred to herein as “Sullivan”) and in further view of Bretscher et al. (US 2015/0215618, referred to herein as “Bretscher”).

Regarding claim 1, Amino discloses: Image compression circuitry (Amino: paragraph [0020], disclosing implementation via circuits), comprising:
first-stage compression circuitry (Amino: Fig. 3, disclosing a data compressor; paragraph [0020], disclosing implementation via circuits) configured to:
sequentially receive... [input data]... comprising pixel data for a plurality of pixels (Amino: paragraph [0031], disclosing image data—comprised of a plurality of pixels—received from an external system; paragraph [0032], disclosing sequential receipt of pixel data);
generate a plurality of first-stage compressed... [data]... by compressing the plurality of... [input data]... through a plurality of first-stage compression methods (Amino: Fig. 3, paragraph [0031], disclosing compression of the input video into first compressed data); and
generate a plurality of first-stage decompressed... [data]... by decompressing the plurality of first-stage compressed blocks (Amino: Fig. 3, paragraph [0042], disclosing decompression of the first compressed data),
first-stage selector circuitry (Amino: Fig. 3, disclosing a data compressor and associated selector; paragraph [0020], disclosing implementation via circuits) configured to:
select first-stage-selected decompressed... [data]... from among the plurality of first-stage decompressed... [data]... (Amino: Fig. 4, paragraph [0056], disclosing selection of first decompressed data), and
select first-stage-selected compressed... [data]... corresponding to the first-stage-selected decompressed... [data]...from among the plurality of first-stage compressed... [data]... (Amino: Fig. 3, paragraph [0040], disclosing selection of the first compressed data);
second-stage compression circuitry configured to generate a plurality of second-stage compressed... [data]... by compressing the plurality of input... [data]...through a plurality of second-stage compression methods (Amino: Fig. 3, paragraph [0031], disclosing compression into second compressed data); and
generate a plurality of second-stage decompressed... [data]... by decompressing the plurality of second-stage compressed... [data]... (Amino: Fig. 3, paragraph [0042], disclosing decompression of the second compressed data)…, and
second-stage selector circuitry configured to select second-stage-selected compressed... [data]...from among the first-stage-selected compressed... [data]...and the plurality of second-stage compressed... [data]... (Amino: Fig. 3, paragraph [0040], disclosing selection of one of the first and second compressed data), and
output the second-stage-selected compressed... [data]... (Amino: Figs. 3 and 4, disclosing output of compressed data).
Amino does not disclose where the input data and compressed data includes blocks and where the second-stage compression circuitry is different than the first stage compression circuitry.
However, Sullivan discloses where the input data and compressed data includes blocks (Sullivan: Fig.1, page 1651, left column, disclosing block-based video coding using coding units and coding blocks).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the block-based coding of Sullivan with the image compression circuitry of Amino.
One would have been motivated to modify Amino in this manner in order to better compress video data associated with a variety of services by use of increased video resolution and parallel processing architectures (Sullivan: page 1649).
Amino and Sullivan do not explicitly disclose: wherein the second-stage compression circuitry is different than the first stage compression circuitry.
However, Bretscher discloses: wherein the second-stage compression circuitry is different than the first stage compression circuitry (Bretscher: Fig. 6, paragraph [0055], disclosing separate processors for first and second stage encoding; paragraph [0069], disclosing the processors may be implemented as circuits).

One would have been motivated to modify Amino and Sullivan in this manner in order to better reduce the burden of large image data on the computing resources of devices by distributing computing resources among multiple processors (Bretscher: paragraph [0002]).

Regarding claim 2, Amino, Sullivan and Bretscher disclose: The image compression circuitry according to claim 1, wherein at least one of the plurality of second-stage compression methods is configured to generate one of the plurality of second-stage compressed blocks which corresponds to a first input block of the plurality of input blocks based on at least one of the first-stage-selected decompressed blocks which corresponds to at least one second input block of the plurality of input blocks, and wherein the at least one second input block is different from the first input block (Amino: paragraphs [0006] and [0031], disclosing that the second compressed data may include differential data between first line data and second line data—e.g., that the second compressed data corresponds to the first input block of the plurality of input blocks and is different from the first input block; Sullivan: Fig.1, page 1651, left column, disclosing block-based video coding using coding units and coding blocks).
The motivation for combining Amino, Sullivan and Bretscher has been discussed in connection with claim 1, above.

Regarding claim 3, Amino, Sullivan and Bretscher disclose: The stage compression circuitry according to claim 2, wherein the at least one second input block comprises: a preceding input block. of the plurality of input blocks which as inputted to the first-stage compression circuitry before the first input block; and a following input block of the plurality of input blocks which is inputted to the first-stage compression circuitry after the first input block 
The motivation for combining Amino, Sullivan and Bretscher has been discussed in connection with claim 1, above.

Regarding claim 8, Amino, Sullivan and Bretscher disclose: The stage compression circuitry according to claim 1, wherein the plurality of first-stage compression methods are configured to generate each of the plurality of first-stage compressed blocks from a corresponding one of the plurality of input blocks without referring to a different one of the plurality of input blocks (Amino: paragraph [0031], disclosing compression of input blocks including the first-stage data; Sullivan: Fig.1, page 1651, left column, disclosing block-based video coding using coding units and coding blocks).
The motivation for combining Amino, Sullivan and Bretscher has been discussed in connection with claim 1, above.

Regarding claim 9, Amino, Sullivan and Bretscher disclose: The stage compression circuitry according to claim 1, the first-stage selector circuitry is further configured to select the first-stage selected decompressed block based on a comparison of the plurality of first-stage decompressed blocks with the plurality of input blocks (Amino: Figs. 3 and 4, disclosing selectors; paragraph [0052], disclosing selection based on a comparison between first and second data; Sullivan: Fig.1, page 1651, left column, disclosing block-based video coding using coding units and coding blocks).
The motivation for combining Amino, Sullivan and Bretscher has been discussed in connection with claim 1, above.

Regarding claim 10, Amino, Sullivan and Bretscher disclose: The image compression circuitry according to claim 1, the second-stage selector circuitry is further configured to select the second-stage selected compressed block based on a comparison of the first-stage selected decompressed block and the plurality of second-stage decompressed blocks with the plurality of input blocks (Amino: Figs. 3 and 4, disclosing selectors; paragraph [0052], disclosing selection based on a comparison between first and second data; Sullivan: Fig.1, page 1651, left column, disclosing block-based video coding using coding units and coding blocks).
The motivation for combining Amino, Sullivan and Bretscher has been discussed in connection with claim 1, above.

Regarding claim 11, Amino, Sullivan and Bretscher disclose: Image compression circuitry (Amino: paragraph [0020], disclosing implementation via circuits), comprising:
first-stage compression circuitry (Amino: Fig. 3, disclosing a data compressor; paragraph [0020], disclosing implementation via circuits) configured to:
sequentially receive a plurality of input blocks each comprising pixel data of a plurality of pixels (Amino: paragraph [0031], disclosing image data—comprised of a plurality of pixels—received from an external system; paragraph [0032], disclosing sequential receipt of pixel data; Sullivan: Fig.1, page 1651, left column, disclosing block-based video coding using coding units and coding blocks);
generate a plurality of first-stage compressed blocks by compressing the plurality of input blocks (Amino: Fig. 3, paragraph [0031], disclosing compression of the input video into first compressed data; Sullivan: Fig.1, page 1651, left column, disclosing block-based video coding using coding units and coding blocks); and
generate a plurality of first-stage decompressed blocks by decompressing the plurality of first-stage compressed blocks (Amino: Fig. 3, paragraph [0042], disclosing decompression of the first compressed data; and
second-stage compression circuitry (Amino: Fig. 3, disclosing a data compressor and associated selector; paragraph [0020], disclosing implementation via circuits) configured to:
sequentially receive the plurality of input blocks and generate a plurality of second-stage compressed blocks by compressing the plurality of input blocks (Amino: Fig. 3, paragraph [0031], disclosing compression into second compressed data; Sullivan: Fig.1, page 1651, left column, disclosing block-based video coding using coding units and coding blocks), and
generate one of the second-stage compressed blocks which corresponds to a first input block of the plurality of input blocks based on a first one of the plurality of first-stage decompressed blocks which corresponds to a preceding input block of the plurality of input blocks and a second one of the plurality of first-stage decompressed blocks which corresponds to a following input block of the plurality of input blocks (Amino: Figs. 3 and 4, paragraph [0031], disclosing receipt of input video data and compression of the data; Fig. 2, paragraphs [0027] through [0029], disclosing that the input data may include preceding data and following data; Sullivan: Fig.1, page 1651, left column, disclosing block-based video coding using coding units and coding blocks), the preceding input block being inputted to the first-stage compression circuitry before the first input block (Amino: Fig. 2, paragraphs [0027] through [0029], disclosing that the input data may include preceding data— e.g., that the preceding data 1s input before subsequent input data; Sullivan: Fig.1, page 1651, left column, disclosing block-based video coding using coding units and coding blocks), and the following input block being inputted to the first-stage compression circuitry after the first input block (Amino: Fig. 2, paragraphs [0027] through [0029], disclosing that the input data may include following data—e.g., that the preceding data 1s input after preceding input data; Sullivan: Fig.1, page 1651, left column, disclosing block-based video coding using coding units and coding blocks),
wherein the second-stage compression circuitry is different than the first-stage compression circuitry (Bretscher: Fig. 6, paragraph [0055], disclosing separate processors for first and second stage encoding; paragraph [0069], disclosing the processors may be implemented as circuits).
The motivation for combining Amino, Sullivan and Bretscher has been discussed in connection with claim 1, above.

Regarding claim 14, Amino, Sullivan and Bretscher disclose: The image compression circuitry according to claim 11, wherein the first- stage compression circuitry is further configured to generate each of the plurality of first-stage compressed blocks from a corresponding one of the plurality of input blocks without referring to a different one of the plurality of input blocks (Amino: paragraph [0031], disclosing compression of input blocks including the first-stage data; Sullivan: Fig.1, page 1651, left column, disclosing block-based video coding using coding units and coding blocks).
The motivation for combining Amino, Sullivan and Bretscher has been discussed in connection with claim 1, above.

Regarding claim 15, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

Regarding claim 16, the claim recites analogous limitations to claim 2, above, and is therefore rejected on the same premise.

Regarding claim 17, the claim recites analogous limitations to claim 3, above, and is therefore rejected on the same premise.

claim 20, the claim recites analogous limitations to claim 8, above, and is therefore rejected on the same premise.

Allowable Subject Matter
Claims 4-7, 12-13 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding clam 4, Amino—the closest prior art of record—either alone or in combination with other prior art of record does not teach, suggest, or disclose where the one of the second-stage compressed blocks comprises: indexes indicating which decompressed pixel data is included in one or more of the plurality of first-stage decompressed blocks exhibits a highest similarity with pixel data of one of the plurality of input blocks, wherein one or more of the plurality of first-stage decompressed blocks correspond to the preceding input block and following input block.
Regarding claim 5, Amino—the closest prior art of record—either alone or in combination with other prior art of record does not teach, suggest, or disclose where the one of the second-stage compressed blocks comprises: indexes indicating which decompressed pixel data of a plurality of first pixels is included in one or more of the plurality of first-stage decompressed blocks exhibits a highest similarity with pixel data of a second pixel of the one of the plurality of input blocks, wherein the plurality of first pixels and the second pixel being in a same line, and wherein the one or more of the plurality of first-stage decompressed blocks correspond to the preceding input block and the following input block.
Regarding claim 6, Amino—the closest prior art of record—either alone or in combination with other prior art of record does not teach, suggest, or disclose where the first- stage compression 
Regarding claim 7, Amino—the closest prior art of record—either alone or in combination with other prior art of record does not teach, suggest, or disclose where the second-stage compression circuitry comprises a plurality of second-stage compression submodules configured to respectively perform the plurality of second-stage compression methods on the plurality of input blocks distributed from a second pipelined storage based on the first-stage-selected decompressed blocks distributed from the second pipelined storage, and wherein the plurality of input blocks and the first-stage selected decompressed block are distributed to the plurality of second -stage compression submodules with delays based on the plurality of second-stage compression methods performed by the plurality of second-stage compression submodules.
Regarding clam 12, Amino—the closest prior art of record—either alone or in combination with other prior art of record does not teach, suggest, or disclose where the one of the second-stage compressed blocks comprises: indexes indicating which decompressed pixel data of the plurality of pixels included in one or more of the plurality of first-stage decompressed blocks exhibits a highest similarity with corresponding pixel data of one of the plurality pixels of one of the plurality of input blocks, wherein the one or more of the plurality of first-stage decompressed blocks correspond to the preceding input block and the following input block.
Regarding claim 13, Amino—the closest prior art of record—either alone or in combination with other prior art of record does not teach, suggest, or disclose where the one of the second-stage compressed blocks comprises: indexes indicating which decompressed pixel data of a plurality of 
Regarding clam 18, Amino—the closest prior art of record—either alone or in combination with other prior art of record does not teach, suggest, or disclose where the one of the second-stage compressed blocks comprises: indexes indicating which decompressed pixel data of one or more of the plurality of first-stage decompressed blocks exhibits a highest similarity with pixel data of one of the plurality of input blocks, wherein the one or more of the plurality of first-stage decompressed blocks corresponds to the preceding input block and the following input block.
Regarding clam 19, Amino—the closest prior art of record—either alone or in combination with other prior art of record does not teach, suggest, or disclose where the one of the second-stage compressed blocks comprises: indexes indicating which decompressed pixel data of the plurality of pixels 1s included in one or more of the plurality of first-stage decompressed blocks exhibits highest similarity with pixel data of a second pixel of the one of the plurality of input blocks, wherein the plurality of pixels and the second pixels being in the same line, and wherein the one more of the plurality of first-stage decompressed blocks corresponds to the preceding input block and the following input block.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484